


Exhibit 10.1










Patrick D. Freeman

2500 Silverstar Road, Suite 500

Orlando, Florida 32804










May 11, 2005







Board of Directors

Cordia Corporation

445 Hamilton Avenue, Suite 408

White Plains, New York 10601




Dear Board Members:




Effective May 11, 2005, I hereby resign as Chief Executive Officer of Cordia
Corporation.  I am excited about the prospect of bringing Joel on board as CEO,
so that the company can benefit and I can learn from his vast experience in
running global companies. I will continue to serve the corporation as a
director, Chief Operating Officer and President of Cordia Corporation.  I feel I
am best able to support the company by focusing on the operations component of
the organization as we reach a level of profitability and anticipate growth as
we prepare to open our new office in Winter Garden, Florida.  I feel that this
decision will be very beneficial for the Company and will allow us to reach our
goal of continued profitability.




I thank you for your continued support and look forward to a very exciting and
prosperous future.




Sincerely,




/s/ Patrick D. Freeman




Patrick D. Freeman





